Citation Nr: 1607620	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 27, 2013, and in excess of 50 percent, thereafter.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, and assigned a 30 percent disability rating, effective December 2, 2008. 

The claim was previous remanded by the Board in June 2013.  In a September 2014 rating decision, the RO increased the evaluation to a 50 percent disability rating, effective June 27, 2013.  The Board notes that since the increase to 50 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD since June 27, 2013 remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met, for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided a notice letter in December 2008.  The appeal for an increased rating for PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the December 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the October 2009 statement of the case (SOC) and the October 2014 supplemental SOC.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been associated with the record.  Moreover, the Veteran was afforded VA examinations for his PTSD in February 2009 and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2009 and November 2013 VA examinations of record are adequate and addressed all the relevant rating criteria for PTSD.  

Pursuant to the June 2013 Board remand, a November 2013 VA examination was conducted and the VA examination report and additional VA treatment records have been associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his PTSD since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in March 2015.  Consequently, DSM-V (and not DSM-IV) is applicable. However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

Analysis

The Veteran contends that a higher rating is warranted for his service-connected PTSD.  

A November 2008 private psychological evaluation report reflects a diagnosis of PTSD.  Symptoms reported included restricted range of affect, insomnia, and nightmares.  His wife stated that he has tended to throw items and slam doors as a result of his anger.  The Veteran stated his mood was variable and he lost his appetite periodically, leading to fluctuation weight levels.  The examiner also noted that the Veteran had recurrent thoughts of death, although suicidality and homicidality were denied.  The examiner summarized the Veteran's symptoms including depressive symptoms of anhedonia and cognitive difficulties with concentration and immediate memory.  The examiner noted that the Veteran had difficulties with impulse control as evidenced by his irritability and angry outbursts.  The examiner assigned a GAF score of 47, based on the Veteran's difficulties including social functioning, employment functioning, family relationships, judgment related issues, thinking difficulties, and mood.  Although the private psychologist discussed the Veteran's history and PTSD criteria that were met, the mental status examination was not included in the report. 

The Veteran was afforded a VA examination in February 2009.  At that time, the Veteran reported that his typical mood is angry and sad.  He also acknowledged feelings of hopelessness, helplessness, and worthlessness.  The examiner stated that the Veteran had symptoms of lethargy and lack of motivation, but denied suicidal and homicidal ideation and crying spells.  

The Veteran's psychosocial functional status at that time was noted to be fair.  The examiner further remarked that the Veteran has a good relationship with his wife and grandkids, but does not appear to have other social, supportive relationships.  It was further noted that the Veteran had lost a hobby, hunting, that he once enjoyed because of his wartime experiences. 

Upon examination, the Veteran was neatly groomed but displayed hand wringing.  His attitude toward the examiner was cooperative, friendly, attentive, and irritable.  He displayed a flattened affect and anxious and depressed mood.  Attention was intact and he was oriented to person, place and time.  Thought content and process were unremarkable.  There were no delusions or hallucinations and intelligence was average.  Regarding judgment and insight, the Veteran understood outcome of his behavior and that he had a problem.  

The Veteran was noted to have sleep impairment in that he only gets 4 hours of sleep nightly, and his wife had to sleep in a separate bedroom because he wakes her up.  He reported nightmares and that he wakes up sweating.  The Veteran also denied obsessive/ritualistic behavior and panic attacks.  Impulse control was reported to be good and there were no episodes of violence.  Remote memory was mildly impaired, but recent and immediate memory were normal.  The examiner noted that the Veteran's symptoms occur daily and are mild to moderate in severity.  The Veteran also denied having homicidal or suicidal thoughts.  The examiner noted that the Veteran had some problems working and was somewhat isolative.  GAF score at that time was 60.  The examiner indicated that the Veteran has reduced reliability and productivity due to his PTSD symptoms.  However, it was noted that there was not total occupational and social impairment or deficiencies in judgement, thinking, family relations, work, mood or school as a result of the Veteran's PTSD signs and symptoms.  

VA treatment records dated through November 2012 reflect findings of mood ranging from good to irritable and anxious, along with fair insight, judgment, impulse control, and reliability.  The Veteran consistently denied suicidal and homicidal ideation and there were no abnormal findings regarding his thought process and thought content.  GAF scores ranged from 60 to 71.  

The Veteran was afforded another VA examination in November 2013.  At that time, the Veteran's wife indicated that she was considering separating from him.  The Veteran reported good relationships with his children, grandchildren, siblings, and two friends who visit him.  The examiner noted that the Veteran has nightmares, and talks, fights, yells, and jumps in his sleep.  The Veteran also complained of hearing voices.  Specifically, he reported that he will hear people talking three times a month.  Although his wife reported that he talks to himself, the Veteran denied hearing or seeing anyone in those instances.  The VA examination report reflects that the symptoms noted were anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances including work, and a worklike setting, and impaired impulse control such as unprovoked irritability with periods of violence.  It was also noted that the Veteran is more socially isolated than usual and emotionally numb and cannot demonstrate affection.  The examiner stated that the Veteran is easily angered.  GAF score at that time was 41.  The examiner further indicated that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA treatment reports dated from June 2013 reflect that the Veteran symptoms included slightly anxious and dysthymic mood, normal to constricted affect, logical though content, and fair or intact memory, insight, and judgment.  GAF scores ranged from 55 to 65 during that time.  He continued to endorse irritability during that time as well.

Reviewing the evidentiary record, the Board finds that that weight of the evidence, lay and medical, demonstrates that, prior to June 27, 2013, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that according to the 2009 VA examination report and VA treatment records, the Veteran has complained of depressed and anxious mood and flat affect.  The Veteran also reported irritability, anger, memory loss, nightmares, sleep disturbances, and problems with concentration.  

However, the record also shows that the Veteran was married and maintained relationships with his wife and grandchildren.  Although he has been unemployed, the record reflects that he retired in 2006 as a result of physical disabilities, not psychiatric problems.  The Veteran was independent in self-care, and presented as fully alert and oriented at all times.  He was not shown demonstrating obsessional rituals status, having intermittently illogical, obscure, or irrelevant speech, or exhibiting signs of near continuous panic or depression affecting the ability to function.  Thus, prior to June 27, 2013 the Veteran's PTSD manifestations and impairment did not more nearly approximate that needed to warrant a 70 percent rating.

For the entire period on appeal, the weight of the evidence does not support a finding that the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during the entire period on appeal.  Notwithstanding the November 2008 private evaluation report and the November 2013 VA examiner's notation of such occupational and social impairment, the weight of the evidence of record does not demonstrate impairment approximating that level of severity.  Rather in the VA medical treatment records and examination reports detailed above, the Veteran was noted as having normal speech and thought process.  He was generally appropriate in his appearance.  He maintained relationships with his spouse, siblings, and some friends.  Thus, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  

Additionally, the evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  Thus the Board further finds that the weight of the evidence does not demonstrate impairment that more nearly approximates that required for a 70 percent rating for his PTSD for any period on appeal.  

Although the Veteran reported hearing voices during the November 2013 VA examination, the record does not show that the Veteran experienced hallucinations or delusions at any other time during the appeal period.  It also did not result in disorientation.  Furthermore, no medical professional has found the Veteran to be unable to function independently or to be unable to perform his activities of daily living.  The Veteran's isolated complaint of auditory hallucinations therefore do not rise to the level of impairment contemplated by the 70 percent rating criteria.

The Board also acknowledges that the Veteran at times has reported passive thoughts of death.  However, the record indicates that such ideations were transient, and were not accompanied by actual suicidal or homicidal intent or plan.  The Board does not minimize the gravity of any suicidal or homicidal ideations which are serious symptoms.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, suicidal ideation has not been endorsed in this instance.  In addition, the Veteran's death thoughts during the period on appeal do not appear pervasive enough to manifest during mental health treatment visits or during the VA examination.  

The Board further acknowledges that the Veteran has reported irritability and anger.  According to the November 2008 private evaluation report, the Veteran's wife reported that he throws things and slams doors.  However, the remainder of the record does not show that the Veteran's irritability was accompanied by periods of violence or that it led to episodes of physical aggression.  Thus it appears that the Veteran managed any irritability and anger issues without violence except for the isolated instance noted above.  As such, the record does not show that the Veteran exhibited impaired impulse control such as unprovoked irritability with periods of violence, as contemplated by the 70 percent rating criteria.  He also interacted appropriately with health care providers and VA examiners at all times and maintained a relationship with his spouse, siblings, grandchildren, and friends.  In view of the evidence as a whole, the Board concludes that the Veteran's irritability does not rise to the level of impairment contemplated by the 70 percent rating criteria.

GAF scores of record have ranged from 41 to 71, reflecting moderate to serious symptoms.  While the Veteran's November 2008 and December 2013 GAF scores were 47 and 41, which represent serious symptoms and impairments in occupational and social functioning, GAF scores must be considered with all the other evidence of record and are not determinative when rating psychiatric disabilities.  See generally 38 C.F.R. §§ 4.126, 4.130; VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (March 31, 1995).  The remaining GAF scores ranged from 55 to 71.  The Board also notes the Veteran's GAF scores are only one component of his overall disability picture; however, the GAF scores and the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of 50 percent, but no higher.

The Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely corresponds to the 50 percent rating criteria in terms of severity, frequency, and duration. Vasquez-Claudio, 713 F.3d at 117. Overall, the Veteran's demonstrated functional impairment most closely approximating the 50 percent rating criteria.  Therefore, a rating of 50 percent for the PTSD, but no higher is warranted for the entire period on appeal. See 38 C.F.R. § 4.7. 

The Board has also considered the Veteran's contentions that he is entitled to a higher rating.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statement that a higher rating is warranted.  As discussed above, the clinical evidence of record supports a finding that a rating of 50 percent, but no higher, is warranted for the Veteran's service-connected PTSD for the entire period on appeal.

With respect to any claim for entitlement to a disability rating in excess of 50 percent for PTSD, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for PTSD for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for certain manifestations of PTSD, but the evidence reflects that those manifestations are not present in this case.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's PTSD symptoms noted and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that this service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran retired in 2006 as a result of physical disabilities.  According to VA treatment records dated in November 2010, the Veteran requested a letter stating that he is unemployable as a result of a nonservice-connected lumbar spine disability.  Additionally, as discussed further above, no examiner has indicated that the Veteran has total occupational impairment as a result of his PTSD.  As such, the issue of TDIU is not raised in this case.


ORDER

A 50 percent disability evaluation, but no higher, for PTSD is granted for the entire period on appeal.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


